PER CURIAM.
Michael Carson appeals a workers’ compensation order denying his claim for permanent disability benefits. He sustained a back injury on July 17, 1977, during the course and scope of his employment with Gaineswood Condominiums. The facts are set forth in Carson v. Gaineswood Condominiums and State Farm Insurance Company, 532 So.2d 28 (Fla. 1st DCA 1988), wherein we remanded for additional findings of fact concerning claimant’s impairment and disability. On remand, the judge issued the order now before us.
The record, as well as this court’s prior opinion, indicates that claimant has suffered from certain psychiatric difficulties, including depression, aggravated by the industrial injury. In his order, the judge stated:
15. The undersigned has also relied upon the medical testimony that the claimant has been given a one hundred percent service connected disability because of psychiatric condition. (R 50, 399, 654, 659).
(R 980). We note, however, that the order contains no findings~“wittr regard to the aggravation of claimant’s psychiatric condition by the compensable physical injury, and the resulting disability, if any, due to such aggravation. Therefore, we reverse and remand for further findings on this issue. Because the order does not effectively dispose of all issues bearing on the extent of claimant’s disability, we do not consider the sufficiency of the remaining findings of fact related to claimant’s physical injury at this time.
REVERSED AND REMANDED.
ERVIN and ZEHMER, JJ., concur.
NIMMONS, J., dissents with opinion.